Citation Nr: 0616897	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for claimed migraine 
headaches.



REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
February 2002.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2005, at which time it was 
remanded for further development.  

The issue of service connection for low back disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The currently demonstrated migraine headaches are shown as 
likely as not to have been first manifested during the 
veteran's period of active service.  


CONCLUSION OF LAW

The veteran's disability manifested by migraine headaches is 
due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claim of 
entitlement to service connection for migraine headaches.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

After reviewing the record, the Board is of the opinion that 
VA has met that duty.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

Although the veteran was not provided with notice of the type 
of evidence necessary to establish the degree of disability 
or the effective dates for migraine headaches, the absence of 
such notification is not prejudicial in this case.  

Where, as here, service connection is granted, it is the 
responsibility of the Agency of Original Jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Therefore, the failure to notify the veteran of those 
elements is effectively moot.  Id.  Accordingly, the Board 
will proceed to the merits of the appeal for service 
connection for migraine headaches.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In this case, the evidence shows that, starting in April 
1999, the veteran reported having headaches from time to time 
during her period of active duty.  Although occasionally 
accompanied by nausea and vomiting, there was no diagnosis of 
migraine headaches.  

During a VA general medical examination in September 2002, 
the veteran reported having had a two year history of 
migraine headaches occurring approximately once a month.  
Although the veteran's medical records were not available for 
review, the examiner reported that the veteran did not have 
nausea, vomiting or photophobia associated with her 
headaches.  

Moreover, the examiner noted that the veteran did not take 
migraine medication and had not required any emergency room 
visits for the treatment of migraine headaches.  However, the 
examiner did not render a diagnosis or otherwise comment as 
to the etiology of the veteran's complaints.  Consequently, 
the veteran underwent a VA neurologic examination in March 
2005.  

The VA neurologic examiner noted that the symptoms associated 
with the veteran's headaches were dizziness, blurred vision 
and occasional vomiting and were exacerbated by light and 
noise.  

Following that examination, the examiner concluded that the 
veteran likely had migraine headaches.  That conclusion was 
based not only on an interview with and clinical evaluation 
of the veteran, but a review of the veteran's claims file.  

Although the neurologic examiner did not formally report a 
nexus to service, the evidence shows as likely as that the 
headaches disorder had its clinical onset while she was on 
active duty.  Not only does the veteran she have a current 
diagnosis of migraine headaches, she has demonstrated 
continuing symptomatology since her headaches were first 
reported in April 1999.  

Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 
3.102.  Accordingly, service connection for migraine 
headaches is warranted.  



ORDER

Service connection for migraine headaches is granted.  



REMAND

As noted, the veteran also seeks service connection for low 
back disability.  

Following the VA neurologic examination in March 2005, the 
examiner noted that the veteran had chronic intermittent low 
back pain with a normal physical examination.  However, it 
was also noted that X-ray studies of the lumbar spine were 
pending.  The report of those studies has not been associated 
with the claims folder.  

In light of the foregoing, additional development is 
warranted with respect to the issue of service connection for 
low back disability.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO show send the veteran a 
corrective duty to assist notice that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of service 
connection for low back disability.  
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran also should be afforded 
another VA examination to ascertain the 
nature and likely etiology of the claimed 
back disorder.  The claims folder should 
be made available to the examiner for 
review.  All indicated testing should be 
done in this regard.  

Based on his/her review of the case, the 
examiner must render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran has current back 
disability that is related to her 
complaints of back pain in service.  The 
examiner should provide the rationale for 
all such opinions.  

3.Then, the RO should undertake any other 
indicated development and readjudicate 
the issue of service-connection for a low 
back disorder.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, she and her representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless she is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


